Citation Nr: 1723966	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left ankle disability


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1986 to August 1986 and in the United States Marine Corps from March 1988 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the United States Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

During the appeals period, the Veteran has never been diagnosed with a left ankle condition and has not experienced a current disability.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304) were initially provided to the Veteran in the January 2011 Statement of the Case and were again provided in the August 2016 Supplemental Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws, they will not be repeated here.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  After a review of the entire record, the Board has determined that service connection is not warranted because the Veteran has not been diagnosed with a current left ankle disability during the appeals period.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

I.  Relevant In-Service Medical Evidence 

On December 16, 1991, the Veteran was treated for a left ankle sprain incurred while playing basketball.  X-rays were negative for fracture or dislocation.  Range of motion was limited only to pain and no obvious deformities were noted.  The left ankle sprain was treated with rest, ice, compression, elevation, Motrin, and crutches.

In June 1992, the Veteran was afforded a medical examination for the purposes of an independent duty.  The Veteran told the examiner he was "currently in excellent health" and not taking any medications.  On the examination form, he indicated he did not wear a brace and checked "NO" in all the pertinent boxes related to the presence of an ankle disability.  There was no indication of continued left ankle complaints or symptoms.

Service treatment notes from September 2002 confirm that the Veteran's in-service left ankle sprain had "resolved."  At the time of the Veteran's February 2009 exit examination, he indicated that he sustained "all types of sprains" while in service; however, there were no clinical findings suggesting continued or recurrence of left ankle pathology.

II.  Relevant Post-Service Medical Evidence

The record contains examination results obtained in October 2009 by the QTC Medical Group assessing the Veteran's left ankle.  The examiner noted that the left ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no ankylosis upon examination.  Range of motion in the left ankle was full and normal.  After repetitive range of motion testing, there was no additional loss of motion secondary to pain, weakness, or lack of endurance.  Lower extremity motor function, sensory function, and reflexes were within normal limits. X-rays of the left ankle were within normal limits without evidence of deformity, fracture, or other significant bone, joint, or soft tissue abnormality.  The examiner declined to issue a left ankle diagnosis as no pathology was noted on examination.  

The Veteran was afforded a VA examination in September 2010.  Upon examination of the left ankle, mild ranges of motion limitations were observed with painful motion after repetitions.  Left dorsiflexion was reported as 0 degrees to 15 degrees and left plantar flexion was reported as 0 degrees to 25 degrees.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The examiner did not issue a left ankle diagnosis.  Thereafter, the VA sought clarification of whether this left ankle limitation of motion was the result of a particular disability.  The examiner stated a diagnosis could not be established based on incidental findings on physical examination.  Dr. P.J. further explained that it is common to "find 'abnormalities' where there [are] no clinical diagnosis of pathology.  Normal variants are as myriad as the stars in the sky."

The Veteran's VA treatment records from 2010 to 2016 are completely silent regarding left ankle complaints or symptoms.  At physical examinations obtained in October 2014 and October 2015, the Veteran denied myalgias, arthralgia, or swollen/painful joints. 

The record contains a disability benefits questionnaire completed by a nurse practitioner with Logistic Health Incorporated in June 2016 after an in-person examination with the Veteran and a review of the virtual claims file.  The findings of the left ankle were normal, with no pain noted upon examination, no pain with weight bearing, and no evidence of crepitus.  Muscle strength was normal, with no signs of atrophy.  There was no ankylosis, signs of instability, or any noted deformities.  No left ankle condition was diagnosed by the examiner. 

III.  Analysis and Conclusion

Although there is a record of treatment in service for a left ankle sprain, no permanent residual or chronic disability subject to service-connection is shown by the service treatment records or demonstrated by the post-service medical evidence.  As the above cited evidence demonstrates, the Veteran has not experienced a left ankle disability during the period on appeal.  The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where in-service incidents have resulted in disability.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

While the Veteran states, generally, that he has pain in various joints, see, e.g., July 2016 Statement in Support of Claim, and he is competent in this respect, he does not have the necessary medical training to opine that he has a chronic ankle condition.  Examinations by medical professionals have been performed, with no diagnosis.

Based on the totality of the evidence, entitlement to service connection for a left ankle disability is denied.  The competent evidence of record simply does not support a finding of current left ankle disability upon which to predicate a grant of service connection.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disability is denied


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


